COLLINS, J.
(dissenting).
Bastardy proceedings are neither wholly civil nor wholly criminal, but have many of the features and incidents of both. State v. Jager, 19 Wis. 251. See State v. Becht, 23 Minn. 1. They have been properly designated as “quasi criminal.” In any event, they are of great importance to the accused, for the result may be imprisonment; and it seems to me that he should at least have some of the rights and privileges of a person charged with a petty criminal offense. Among those rights is that of having the time alleged when the child, if yet unborn, was begotten, that he may properly prepare his defense. Littleton v. Perry, 50 N. H. 29; Beals v. Furbish, 39 Me. 469. I still adhere to an opinion expressed obiter in State v. Ryan, 78 Minn. 218, 80 N. W. 962, that “it is essential to allege a date in the complaint” as that on which the unborn child was begotten.